Citation Nr: 0027762	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  94-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post-operative 
residuals of a left tibial fracture.  

4.  Entitlement to an effective date prior to April 21, 1999, 
for the grant of a separate 10 percent rating for a scar on 
the left lower extremity with recurrent cellulitis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss, and granted a 20 percent rating for post-
operative residuals of a left tibial fracture; a November 
1998 rating decision which denied service connection for 
tinnitus; and a June 1999 rating decision which granted 
service connection for a scar on the left lower extremity 
with recurrent cellulitis and assigned a 10 percent 
disability rating, effective April 21, 1999.  

In February 1996, the Board remanded the case to the RO for 
additional development.  In the November 1998 rating 
decision, the RO granted a 30 percent rating for post-
operative residuals of a left tibial fracture, effective 
November 2, 1992.  Regrettably, the issue of entitlement to 
an increased rating for post-operative residuals of a left 
tibial fracture requires further development, and will be 
addressed in the Remand portion of this decision.  

In July 2000, the veteran requested that he be scheduled for 
a personal hearing before a hearing officer at the RO.  
However, in August 2000, he canceled that request.  

The Board notes that, in several letters and statements, it 
appears that the veteran has asserted that he is entitled to 
a total disability rating due to his service-connected 
disabilities.  In a substantive appeal dated in March 2000, 
he raised the issue of entitlement to service connection for 
labyrinthitis.  However, these issues have not been developed 
for appellate review.  They are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The claims for service connection for bilateral hearing 
loss and tinnitus are plausible.

2.  All relevant evidence necessary for an equitable 
disposition of the issues of service connection for bilateral 
hearing loss and tinnitus and for an earlier effective date 
for the grant of a separate rating for a scar on the left 
lower extremity with recurrent cellulitis has been obtained.  

3.  Service medical records indicate that the veteran was 
seen for complaints of difficulty hearing; and service 
records indicate that he was exposed to acoustic trauma.  

4.  The veteran currently has hearing loss disability by VA 
standards and he has been diagnosed with bilateral tinnitus.  

5.  The medical evidence of record establishes that it is at 
least as likely as not that the veteran's hearing loss and 
tinnitus are causally related to noise exposure in service.  

6.  The veteran's claim an increased rating for post-
operative residuals of a left tibial fracture was received by 
the RO on November 2, 1992.  

7.  A medical record, dated September 17, 1992, indicates 
that the veteran was received treatment for a painful scar on 
his left lower extremity.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1999).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

3.  The veteran is entitled to an earlier effective date of 
September 17, 1992, for the award of a separate 10 percent 
rating for a scar on the left lower extremity with recurrent 
cellulitis.  38 U.S.C.A. §§ 1155, 5110(a), 7105 (West 1991); 
38 C.F.R. § 3.400(o) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Form 214 indicates that his Military 
Occupational Specialty (MOS) was listed as Gunner.  

Service medical records indicate that at a pre-induction 
examination in October 1968, the veteran's audiometric 
studies revealed puretone air conduction thresholds of 0, 0, 
0, 0, and 5 decibels in the right ear; and 5, 0, 0, 0, and 5 
decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  In June 1969, he was seen for 
complaints of hearing loss of the right ear.  An audiogram at 
that time indicated that the veteran's hearing ability had 
dropped out of the normal range in the right ear.  In 
November 1970, he was seen again and reported problems with 
his hearing for the past year.  The examiner commented that 
the veteran had a hearing defect.  

In a June 1975 rating decision, the RO granted service 
connection for post-operative residuals of a fracture of the 
left tibia and a noncompensable rating was assigned.  

The veteran filed a claim for an increased rating for his 
service-connected post-operative residuals of a left tibial 
fracture that was received by the RO on November 2, 1992.  

VA treatment records, dated from September 1986, to May 1995, 
indicate that the veteran was seen for chronic drainage from 
a scar on the left proximal tibia.  Chronic cellulitis was 
diagnosed.  VA discharge summaries, dated in November 1988, 
indicate that the veteran was hospitalized for a 
fasciocutaneous flap procedure for a draining sinus tract.  A 
bone scan in March 1989 showed no evidence of osteomyelitis.  
A progress report, dated September 17, 1992, indicated that 
the veteran was seen for complaints of a chronic infection on 
the proximal left tibia.  He remarked that he had chronic 
pain in the scar for the past year.  Records dated from March 
1993 to July 1993 indicate that he received novocaine 
injections for the painful scar area.  Eventually, a TENS 
unit was recommended.  

At a VA bones examination in December 1992, the veteran 
reported that he used to be a truck driver.  He had been 
unable to drive since 1987 because of increasing pain 
associated with his left leg disability.  

At a personal hearing before the undersigned Veterans Law 
Judge in March 1994, the veteran testified that his hearing 
loss began in military service.  He fired numerous weapons, 
including Howitzers, cannons, and M-16s which were very loud 
and at times he recalled not being able to hear people 
talking afterwards.  He was unable to wear ear plugs in his 
position because he was responsible for listening for the 
fire command that came over the radio.  He also had a 
constant ringing in his ears.  He indicated that he worked at 
a paper mill after service and he was required to wear 
hearing protection.  He did not think the noise from there 
was consistent with the noise he experienced in service.  

At a VA audiological examination in January 1993, the veteran 
reported decreased hearing since service.  He also complained 
of bilateral tinnitus which was constant.  Audiometric 
studies revealed puretone air conduction thresholds of 10, 
10, 15, 15, and 30 decibels in the right ear; and 10, 15, 40, 
45, and 40 decibels in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The average was 17 decibels in 
the right ear and 35 decibels in the left ear.  Speech 
discrimination was 96 percent in each ear.  The diagnoses 
were:  normal right ear hearing; mild to moderate, high 
frequency, sensorineural hearing loss in the left ear; and 
bilateral tinnitus.  

In the February 1996 remand, the RO was advised to have a 
physician comment on the scar tissue associated with the 
surgical intervention that was performed in connection with 
the veteran's service-connected left leg disability.  

At a VA audiological examination in January 1998, the veteran 
reported difficulty hearing in all situations.  He remarked 
that he had been exposed to significant amounts of noise in 
service and did not use hearing protection.  He continued to 
have bilateral tinnitus.  Audiometric studies revealed 
puretone air conduction thresholds of 10, 10, 55, 60, and 60 
decibels in the right ear and 15, 15, 50, 50, and 45 decibels 
in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average was 46 decibels in the right ear 
and 40 decibels in the left ear.  Speech discrimination was 
84 percent in each ear.  The diagnoses were:  moderate to 
moderately severe high frequency sensorineural hearing loss 
in the right ear and moderate high frequency sensorineural 
hearing loss in the left ear.  The examiner commented that 
this type of hearing loss was consistent with the type of 
hearing loss associated with noise exposure.  However, he 
could not state whether the hearing loss was attributable to 
noise exposure in service.  

At a VA audiological evaluation in May 1998, the examiner 
concluded that the veteran's hearing sensitivity was within 
normal limits for each ear through 500 Hertz, with mild loss 
at 1000 Hertz, decreasing to a moderate loss in the higher 
frequencies.  The impression was that the veteran would 
experience difficulty hearing speech in most situations.  
Amplification was recommended.  

At a VA bones examination in July 1998, clinical evaluation 
revealed that there was a large, circular, irregular scar 
over the medial aspect of the veteran's left leg where a skin 
graft had been performed.  The scar was well-healed and there 
was no current evidence of infection.  The scar was tender to 
touch.  The examiner also diagnosed the veteran with 
bilateral hearing loss due to artillery exposure.  A picture 
of the scar was included in the record.  

A private medical record, dated in September 1998, indicated 
that the veteran had erythema in the left lower leg.  
Cellulitis was diagnosed.  

In a June 1999 rating decision, the RO granted service 
connection for a scar on the left knee with recurrent 
cellulitis, and assigned a 10 percent disability rating, 
effective April 21, 1999.  In October 1999, the veteran 
asserted that he was entitled to an earlier effective date 
(i.e., the date of his claim for an increased rating) for the 
10 percent rating.  

In a June 1999 letter, the Social Security Administration 
reported that the veteran's disability claim had been denied; 
therefore, no medical records were obtained and they were 
unable to reply to the RO's request for copies of those 
records.  

In an October 1999 letter, William J. Knox, III, M.D., 
reported that the veteran had a rather precipitous drop in 
hearing in both ears at the 1500 to 2000 Hertz range.  Dr. 
Knox noted that this drop was unusual for a standard hearing 
loss; however, if the veteran was exposed to a narrow band 
noise which caused rupture of the internal membranes, he 
could get the type of hearing loss that he currently had.  He 
noted that if the veteran's entrance examination revealed a 
normal hearing pattern, then he had a better case for stating 
that the hearing loss was service related.  He also noted 
that sudden hearing losses have occurred following just one 
loud explosion and this does relate to tinnitus which the 
veteran had.  

II.  Analysis

A.  Service Connection

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The threshold question to be addressed, in any case, is 
whether the veteran has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If he has not, the claims must fail, and 
there is no further duty to assist in any development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).

The Court of Appeals for Veterans Claims has also held that 
in order to establish a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  See Elkins v. West, 12 Vet. App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table), and Epps, supra.  Although the claim need not 
be conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

If the Board finds that a claim for service connection is 
well grounded, i.e., that it is "plausible" under the law, 
that finding does not completely dispose of the issue.  The 
Board must then review the claim on its merits, account for 
the evidence which it finds to be persuasive and 
unpersuasive, and provide reasoned analysis for accepting or 
rejecting evidence submitted by and on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Once 
a claim is well grounded, the presumption that opinions of 
physicians in favor of the claim are entitled to full weight 
no longer applies, and it is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  

For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996), citing Gilbert, at 54.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  

Where a veteran served 90 days or more during a period of war 
and high frequency hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West l991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

The evidence in the claims file reflects that, upon induction 
examination in October 1968, the veteran's hearing was 
normal.  He served as a Gunner and he was seen for complaints 
of problems with his hearing during service.  A subsequent 
audiogram suggested a drop in his hearing ability in the 
right ear.  Current medical evidence indicates that he has 
bilateral hearing loss disability by VA standards and that he 
has been diagnosed with bilateral tinnitus.  VA medical 
records and a private medical statement indicate that the 
veteran's bilateral hearing loss and tinnitus are consistent 
with noise exposure.  This evidence renders the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus plausible, and therefore, well grounded.

Moving ahead to consideration on the merits, the Board finds 
that service connection for both these disabilities may be 
granted.  In light of the deterioration of the veteran's 
right ear hearing acuity during service following his 
acoustic trauma, the absence of any significant acoustic 
trauma after service, and the presence of current hearing 
loss disability and tinnitus, the Board finds that the 
medical statements included in the record establish that it 
is at least as likely as not that the veteran's bilateral 
hearing loss and tinnitus are causally related to his 
military service.  

B.  Earlier Effective Date

Initially, the Board notes that, in June 1999, the RO granted 
service connection for a scar on the left lower extremity 
with recurrent cellulitis and assigned a 10 percent 
disability rating, effective April 21, 1999.  The veteran has 
argued that the effective date should be November 2, 1992, 
the date of his claim for an increased rating for his 
service-connected left leg disability.  

In this regard, the Board notes that, separate ratings may be 
assigned for the separate and distinct manifestations of the 
same injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
scar on the veteran's left lower extremity resulted from 
surgery associated with his left leg disability.  Therefore, 
the Board finds that the scar on the veteran's left lower 
extremity with recurrent cellulitis would be considered part 
of his service-connected left leg disability, should be 
treated as part of the veteran's claim for an increased 
rating for that disability that was received by the RO on 
November 2, 1992.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of the claim.  
38 U.S.C.A. § 5110(a) (West 1991).  The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date.  38 U.S.C.A. § 5110(b)(2) (West 1991).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).

Increases:  
	(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.

	(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 

disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o) (1999).

Accordingly, under circumstances where evidence demonstrates 
that a factually ascertainable increase in disability 
occurred within the one-year period preceding the date of 
receipt of a claim for increased compensation, that is the 
earliest effective date that may be assigned.  See Harper v. 
Brown, 10 Vet. App. 125 (1997).  Furthermore, all the 
evidence of record preceding the claim for increased rating 
must be considered in determining whether there was an 
ascertainable increase in disability under section 
5110(b)(2).  Hazan v. Gober, 10 Vet. App. 511, 518-520 
(1997).  

As noted above, the Board has found that the veteran filed a 
claim for an increased rating for his service-connected 
residuals of a left tibial fracture that was received by the 
RO on November 2, 1992, and that the grant of a separate 10 
percent rating for a painful scar should be considered part 
of that increased rating claim.  Accordingly, the veteran is 
entitled to an effective date as of the date of his claim, 
i.e., November 2, 1992.  

However, as also noted above, the regulation further provides 
that an effective date of up to one year prior to the date of 
claim may be assigned if it is factually ascertainable that 
an increase in disability had occurred within one year from 
such date.  A VA record, dated September 17, 1992, indicates 
that the veteran was seen for complaints of pain related to 
the scar on his left lower extremity.  Since the veteran's 
claim was received within one year from the date of this 
record, he is entitled to an effective date of September 17, 
1992, for the award of a separate 10 percent rating for a 
scar on the left lower extremity with recurrent cellulitis.  
See 38 C.F.R. § 3.400(o).  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

An effective date of September 17, 1992, for the award of a 
separate 10 percent rating for a scar on the left lower 
extremity with recurrent cellulitis is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  


REMAND

The United States Court of Veterans Appeals (Court) has held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  Furthermore, the Court held that where "the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In February 1996, the Board remanded the issue of entitlement 
to an increased rating for post-operative residuals of a left 
tibial fracture to the RO for further development.  The 
requested development included an orthopedic examination to 
ascertain the level of disability associated with the 
veteran's left knee, including the effect of this disability 
on his industrial capacity.  However, the examiner did not 
fully address the requirements of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), as outlined in the previous Remand.  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. 
§ 4.45 (1999).  It also held that the provisions of 38 C.F.R. 
§ 4.14 (1999) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
July 1998, the examiner noted that the veteran's left knee 
was unstable, painful, and weak, but did not sufficiently 
address the question of whether any additional range of 
motion loss may be attributable to pain on use, including 
flare-ups, weakened movement, excess fatigability, or 
incoordination.  

The Board also notes that, the VA General Counsel has issued 
an opinion concluding that a claimant who has arthritis and 
instability of the knee may be rated separately for any 
limitation of motion and instability without violating the 
prohibition against pyramiding provided for in 38 C.F.R. 
§ 4.14.  VAOPGCPREC 23-97 (July 1, 1997).  Since the veteran 
has been diagnosed with post-traumatic osteoarthritis, this 
opinion should be considered in conjunction with the 
veteran's claim for an increased rating.  Furthermore, the 
veteran's left leg disability is currently rated under 
Diagnostic Code (DC) 5262, which pertains to impairment of 
the tibia and fibula.  The question arises as to whether the 
disability covered in DC 5262 includes limitation of motion.  
This question should be asked of a physician.  

Finally, in connection with the examination requested, the 
veteran is advised of the importance of appearing for the 
examination.  Federal regulation provides, in part, as 
follows:  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected left knee disability 
since July 1998.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.

2.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
3.321(b)(1).  The veteran should be asked 
to furnish employment records verifying 
that he experiences marked interference 
with employment or that he has had 
frequent periods of hospitalization due 
to his service-connected post-operative 
residuals of a left tibial fracture.  
This evidence may include records 
pertaining to lost time or sick leave 
used due to the knee disability, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.  

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since July 1998.  Once obtained, all 
records which are not already contained 
in the claims folder must be associated 
with the claims folder.

4.  After the above records have been 
associated with the claims folder, the 
veteran should be afforded a VA 
orthopedic and neurological examination.  

a.  General information for the 
examiners:  The claims folder must 
be made available to, and reviewed 
by, the examiners prior to the 
examinations, particularly the 
service medical records.  A copy of 
this Remand decision must be 
provided to the physician.  Such 
tests as the examiners deem 
necessary should be performed.  

b.  The examiner should provide the 
answers/findings indicated below to 
each question or instruction posed.  
The answers should be proceeded with 
the Roman numeral corresponding to 
the Roman numeral of the question or 
instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she 
should so indicate and provide an 
explanation.

The orthopedic examiner should: 

I.  Report the range of motion of 
the veteran's left knee and ankle, 
in degrees, and indicate the normal 
ranges of motion for these joints.  
If there is any limitation of motion 
of the left ankle, the examiner 
should opine whether it is at least 
as likely as not that it is 
attributable to the service 
connected tibial fracture.  The 
examiner should note whether there 
is any subluxation or lateral 
instability of the left knee; and if 
so, should indicate whether the 
impairment would be considered 
slight, moderate, or severe.   

II.  Indicate whether the veteran 
exhibits impairment of the tibia, 
including malunion of the tibia with 
marked knee or disability 
attributable to the service 
connected fracture, and if so, 
should clearly describe all relevant 
symptoms.  Note for the record 
whether symptoms associated with the 
such impairment would include 
limitation of motion.  

III.  Determine whether there is 
weakened movement, excess 
fatigability, or incoordination 
attributable to the veteran's left 
knee or ankle which is attributable 
to the service connected tibial 
fracture; and, if feasible, express 
these determinations in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

IV.  Express an opinion on whether 
pain in the left knee or ankle 
attributable to the service 
connected left tibial fracture could 
significantly limit the veteran's 
functional ability during flare-ups 
or during periods of repeated use.  
Portray this determination, if 
feasible, in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  

V.  Note whether there is any muscle 
damage of the left leg attributable 
to the service connected tibial 
fracture or its residuals; and, if 
so, the muscle or muscles affected, 
the particular functions affected 
and the degree of severity of same 
should be discussed.

The neurological examiner should:

Determine if there are any 
neurological abnormalities 
associated with the service 
connected left tibial fracture.  If 
so, the nerve or nerves involved, 
the functions affected and the 
severity thereof should be 
discussed.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.  
If the veteran fails to appear for any 
examination, the RO should provide a copy 
of the letter to the veteran notifying 
him of the date and place of the 
examination and the address to which it 
was sent.

6.  When the above development has been 
completed, the issue of entitlement to an 
increased rating for a post-operative 
residuals of a left tibial fracture, 
including on an extraschedular basis, 
should be readjudicated by the RO.  This 
should also include consideration of 
VAOPGCPREC 23-97.  If the veteran fails 
to appear for the examination, 
consideration should be given to the 
provisions of 38 C.F.R. § 3.655.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 



